                                                                                    United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                        November 21, 2019
                                  UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                                   SOUTHERN DISTRICT OF TEXAS
                                       MCALLEN DIVISION

JULIA GUTIERREZ MIRANDA,                               §
                                                       §
            Plaintiff,                                 §
VS.                                                    § CIVIL ACTION NO. 7:19-CV-146
                                                       §
TEXAS LLOYDS ALLSTATE, et al,                          §
                                                       §
            Defendants.                                §

                                           OPINION AND ORDER

         The Court now considers the “Motion to Compel Appraisal”1 (hereafter “motion to

compel”) filed by Julia Gutierrez Miranda (“Plaintiff”), the response2 filed by Allstate Texas

Lloyd’s (“Defendant Allstate”), and Plaintiff’s reply.3 The Court also considers the “Unopposed

Motion for Leave to File First Amended Answer”4 (hereafter “motion for leave”) filed by

Defendant Allstate. After duly considering the record and the relevant authorities, the Court

GRANTS both Plaintiff’s motion to compel and Defendant Allstate’s motion for leave.

            I.     BACKGROUND

         This is an insurance case involving Plaintiff’s denied claim for storm damage to her

property under her policy with Defendant Allstate.5 Plaintiff alleges that on May 31, 2016, a

storm hit Hidalgo County, Texas, causing damage to Plaintiff’s “house and other property.” 6 On

March 30, 2017, Plaintiff filed a claim with Defendant Allstate under her insurance policy and

alleges Defendant Allstate and its adjustor, Mario Capmany (“Defendant Capmany”),


1
  Dkt. No. 14.
2
  Dkt. No. 18.
3
  Dkt. No. 20.
4
  Dkt. No. 15.
5
  Dkt. No. 1-5 p. 2 (Plaintiff’s Original Petition).
6
  Id. ¶ 9.

1 / 15
“improperly denied/underpaid her claim.”7 Plaintiff alleges Defendant Capmany “conducted a

substandard investigation and inspection of the property, prepared a report that failed to include

all of the damages [that] were observed during the inspection, and undervalued damages

observed during the inspection.”8

         Defendant Allstate alleges that Plaintiff initially filed this lawsuit on August 30, 2017

when Plaintiff was named as an intervenor in a similar state suit.9 In that case, Defendant Allstate

allegedly objected to Plaintiff’s intervention and filed a motion to strike Plaintiff’s petition, but

the state court in that case nonetheless ordered the parties to participate in mediation.10 Plaintiff

allegedly cancelled the parties’ mediation and it never took place. 11 Defendant Allstate claims,

“[t]he [state] court denied [Defendant Allstate’s] Motion to Strike and [Defendant Allstate]

subsequently filed a Mandamus. During the pendency of that Mandamus, Plaintiff agreed to non-

suit her claims and re-file individually.”12 Neither party specifies the date on which Plaintiff

agreed to non-suit.

         Plaintiff filed the instant action individually in state court on April 3, 2019, bringing

claims against both Defendants for violations of the Texas Insurance Code and Defendant

Allstate for breach of contract.13 Plaintiff seeks damages of $100,000 or less and attorneys’




7
  See id. at pp. 1-2, ¶¶ 3, 10, 11. The exact date of Plaintiff’s filing of her claim is unclear from Plaintiff’s original
state court petition. Defendant Allstate claims in its response to Plaintiff’s motion to compel appraisal that Plaintiff
filed her claim on March 30, 2017, approximately nine months after the storm on May 31, 2016. Dkt. No. 15 p. 1, ¶
1. This appears to align with Plaintiff’s assertion approximately one month later on April 19, 2017 that the adjuster,
Defendant Capmany, incorrectly evaluated the damage done to her property. Dkt. No. 1-2 p. 2 (Plaintiff’s Demand
Letter, dated August 9, 2017). Therefore, for the purposes of determining a timeline of events in this case, the Court
will assume Plaintiff did in fact file her claim on March 30, 2017, as Defendant Allstate alleges.
8
  Dkt. No. 1-5 p. 2, ¶ 11.
9
  Dkt. No. 18 p. 1, ¶ 1.
10
   Id.
11
   Id.
12
   Id. ¶ 2. Plaintiff does not dispute Defendant Allstate’s description of the state court case, as these facts are noted
in the parties’ joint discovery/case management plan. Dkt. No. 9 p. 2, ¶ 6.
13
   Dkt. No. 1-5 pp. 3–5.

2 / 15
fees.14 Defendant filed an answer in state court on April 14, 2019.15 Defendant Capmany has not

been served.

         On April 30, 2019, Defendant Allstate removed to this Court on the basis of diversity

jurisdiction, arguing that Defendant Capmany was improperly joined.16 At the parties’ June 18,

2019 initial pretrial and scheduling conference, the Court inquired with Plaintiff’s counsel as to

whether Plaintiff intended to file a motion to remand and Plaintiff’s counsel indicated that

Plaintiff did not anticipate doing so and that Plaintiff does not object to the case remaining in

federal court.17 Nevertheless, the Court instructed Plaintiff’s counsel to promptly file a motion to

remand if Plaintiff chose to do so.18 Plaintiff has not filed a motion to remand.

         Plaintiff’s counsel also indicated at the parties’ initial pretrial and scheduling conference

that Plaintiff was unsure as to whether appraisal would be necessary in this case. 19 The Court

instructed Plaintiff’s counsel to begin the process of requesting appraisal as soon as possible,

before the case progressed substantially. The Court then issued a scheduling order.20

         The parties unsuccessfully mediated the case on September 5, 2019, after which Plaintiff

submitted a letter to Defendant Allstate demanding appraisal on September 9, 2019.21 Defendant

Allstate denied Plaintiff’s demand for appraisal on September 25, 2019.22 Plaintiff filed the




14
   Id. at pp. 2, 5, ¶¶ 5, 24–26.
15
   Dkt. No. 1-8 (Defendant’s Original Answer).
16
   Dkt. No. 1 pp 1–2. Defendant Allstate alleges that Plaintiff is a citizen of Hidalgo County, Texas, Defendant
Allstate is a citizen of Illinois and New Jersey, and Defendant Capmany is a citizen of Texas. The issue of complete
diversity is discussed below.
17
   Minute Entry dated June 18, 2019. While the discussions on appraisal and remand are not reflected in the Court’s
minutes, the conference transcript reflects these conversations. See also Case No. 7:19-cv-137, Minute Entry dated
June 18, 2019. The Court notes it handled these conferences jointly.
18
   Id.
19
   See Minute Entry dated June 18, 2019. While the discussions on appraisal and remand are not reflected in the
Court’s minutes, the conference transcript reflects these conversations.
20
   Minute Entry dated June 18, 2019; Dkt. No. 10.
21
   Dkt. No. 14 p. 2, ¶ 3.
22
   Id.

3 / 15
instant motion to compel on October 1, 2019.23 Defendant Allstate then filed its unopposed

motion for leave to amend its answer on October 15, 2019,24 and subsequently filed a timely

response in opposition of Plaintiff’s motion to compel on October 22, 2019.25 Plaintiff replied to

Defendant Allstate’s response on November 1, 2019.26

          II.    DISCUSSION

                      a. Jurisdiction

         Before the Court addresses the pending motions, the Court addresses its jurisdiction over

this case. Because Defendant Capmany and Plaintiff share the same domicile,27 this Court does

not have jurisdiction over this case if Defendant Capmany was properly joined. In its notice of

removal, Defendant Allstate argues that Defendant Capmany was improperly joined and as such,

the proper parties, Plaintiff and Defendant Allstate, are diverse.28 Plaintiff contests the Court’s

jurisdiction in the parties’ joint discovery/case management plan, stating that “[Defendant]

Allstate cannot carry its burden of establishing federal jurisdiction . . .”29 However, Plaintiff

provides no other argument in opposition of Defendant Allstate’s argument of improper joinder

or in support of Defendant Capmany’s joinder. Further, at the parties initial pretrial and

scheduling conference, Plaintiff stated that it did not object to remaining in federal court.30

         Plaintiff has not filed a motion to remand and has not contested Defendant Allstate’s

argument of improper joinder in any of its pleadings. In light of Plaintiff’s lack of objection and

upon review of Plaintiff’s original petition at the time of removal, the Court finds it proper to

23
   Dkt. No. 14.
24
   Dkt. No. 15.
25
   Dkt. No. 18.
26
   Dkt. No. 20.
27
   Dkt. No. 1-5 p. 1, ¶¶ 1–3.
28
   Dkt. No. 1 pp. 2–6.
29
   Dkt. No. 7 p. 2, ¶ 6.
30
   Minute Entry dated June 18, 2019. While the discussions on appraisal and remand are not reflected in the Court’s
minutes, the conference transcript reflects these conversations. See also Case No. 7:19-cv-137, Minute Entry dated
June 18, 2019. The Court notes it handled these conferences jointly.

4 / 15
dismiss Defendant Capmany from the case. Even if Plaintiff had objected, Plaintiff failed to

serve Defendant Capmany within 90 days of filing her complaint, as required by Federal Rule of

Civil Procedure 4(m).31 Thus, for both reasons, the Court DISMISSES WITHOUT

PREJUDICE Defendant Capmany from the case. The Court now turns to Defendant Allstate’s

motion for leave.32

                       b. Motion for Leave

         Defendant Allstate now requests leave of the Court “to properly assert its admissions,

denials and defenses in its First Amended Answer. . . in accordance with the Federal Rules of

Civil Procedure and the Scheduling Order in this case.”33 Defendant Allstate attaches a proposed

amended answer for the Court’s review.34 Plaintiff is unopposed.35 Because the motion is

unopposed, the Court considers it as soon as practicable.36

                                i. Legal Standard

         Under Federal Rule of Civil Procedure (“Rule”) 15(a), a party may amend its pleadings

once as a matter of course within twenty-one days after serving it, and thereafter with written

consent of the opposing party or by leave of the Court.37 Here, the Court’s scheduling order did

not explicitly set a deadline for parties to file a Rule 15(a) motion to amend pleadings.38

However, pursuant to Rule 15(a)(1)(B), Defendant Allstate had until May 21, 2019 to amend its




31
   Fed. R. Civ. P. 4(m) (providing that “[i]f a defendant is not served within 90 days after the complaint is filed, the
court—on motion or on its own after notice to the plaintiff—must dismiss the action without prejudice against that
defendant or order that service be made within a specified time. But if the plaintiff shows good cause for the failure,
the court must extend the time for service for an appropriate period”). The Court finds that Plaintiff has notice of its
failure to serve Defendant Capmany, given the parties’ discussions at the initial pretrial and scheduling conference.
32
   Dkt. No. 15.
33
   Id. at p. 1, ¶ 2.
34
   Dkt. No. 15-1.
35
   Dkt. No. 15.
36
   L.R. 7.2.
37
   Fed. R. Civ. P. 15(a).
38
   Dkt. No. 10; Fed. R. Civ. P. 15.

5 / 15
answer once as a matter of course.39 Defendant Allstate did not do so and has not obtained the

necessary written consent from Plaintiff to amend its answer without leave of Court. Defendant

Allstate only represents in the motion for leave that Plaintiff’s attorney “is not opposed to this

motion.”40 Plaintiff’s agreement embedded in the motion does not constitute Rule 15(a) written

consent. Thus, Defendant requires leave of Court to amend.

         Rule 15(a)(2) provides that the Court should freely give leave to amend “when justice so

requires.”41 In determining whether to allow leave to amend a pleading, courts examine whether

there was 1) undue delay; 2) bad faith or dilatory motive; 3) repeated failure to cure deficiencies

by previous amendments; 4) undue prejudice to the opposing party; and 5) futility of the

amendment.42 In the absence of any of these factors, the Court should freely grant the requested

leave.43 The decision whether to grant leave to amend lies within the Court’s sound discretion.44

                              ii. Legal Analysis

         The Court finds none of the warning factors present here. Defendant Allstate does not

seek amendment in bad faith or with dilatory motive. Amendment here will not result in any

significant delay. Moreover, the Court finds Defendant Allstate’s amendment would not

prejudice Plaintiff, particularly considering Plaintiff’s lack of opposition. Defendant Allstate’s

amendment would not be futile, as Defendant Allstate would have the opportunity to file an

answer in conformity with federal pleading requirements. Further, given that Defendant


39
    Fed. R. Civ. P. 15(a)(1)(B) (providing that when the pleading is one to which a responsive pleading is not
required, a party has 21 days after service of the pleading to amend). Defendant Allstate filed its answer in this
Court when it removed the action on April 30, 2019. Therefore, Defendant had until May 21, 2019 to amend its
answer as a matter of course.
40
   Dkt. No. 15 p. 2.
41
   Fed. R. Civ. P. 15(a)(2); see Lyn-Lea Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 286 (5th Cir. 2002)
(citation omitted) (noting that the language of Rule 15(a) “evinces a bias in favor of granting leave to amend”).
42
    Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004) (citing Rosenzweig v. Azurix Corp., 332 F.3d 854, 864
   (5th Cir. 2003)).
43
   Foman v. Davis, 371 U.S. 178, 182 (1962).
44
   Smith, 393 F.3d at 595 (quoting Quintanilla v. Tex. Television, Inc., 139 F.3d 494, 499 (5th Cir. 1998)).

6 / 15
Allstate’s original answer and its proposed amended answer are substantively similar, the Court

finds no reason to deny leave to amend.45

         In sum, leave to amend is proper. The Court GRANTS Defendant’s motion for leave46

and ORDERS Defendant to file a first amended answer by December 2, 2019. The Court now

turns to Plaintiff’s motion to compel.47

                      c. Motion to Compel Appraisal

                                i. Cautionary Note

         The Court first notes that it discussed the issue of appraisal with Plaintiff’s counsel at the

parties’ June 18, 2019 initial pretrial and scheduling conference.48 Plaintiff indicated that it was

unsure whether it intended to invoke appraisal and the Court instructed Plaintiff’s counsel to

decide on that issue relatively quickly, as the appraisal process becomes increasingly

complicated as the case progresses.49 Plaintiff did not invoke appraisal until September 9, 2019.50

As the Court predicted, the issue of appraisal has now become increasingly complicated. While

the Court finds for the reasons stated herein that Plaintiff is legally entitled to appraisal, the

Court is sympathetic to Defendant Allstate’s frustrations and cautions Plaintiff to heed the

Court’s instructions in the future to ensure the case proceeds in a timely and efficient manner.




45
   Dkt. No. 1-8; Dkt. No. 15-1. In its original answer, Defendant Allstate denied all allegations made by Plaintiff.
However, in its proposed amended answer, Defendant Allstate admitted to certain procedural matters, such as the
existence of a contract with Plaintiff, but denied all other allegations. Defendant Allstate appears to assert the same
affirmative defenses in its proposed amended answer as it does in its original answer, although they are formatted
and organized differently.
46
   Dkt. No. 15.
47
   Dkt. No. 14.
48
   See Minute Entry dated June 18, 2019. While the discussions on appraisal and remand are not reflected in the
Court’s minutes, the conference transcript reflects these conversations.
49
   Id.
50
   Dkt. No. 14 p. 1, ¶ 2.

7 / 15
                               ii. Legal Standard

         The appraisal process determines the value of damages, and courts decide liability.51

Absent illegality or waiver, the Texas Supreme Court has generally held in favor of enforcing

appraisal clauses “because denying the appraisal would vitiate the insurer’s right to defend its

breach of contract claim.”52 An insured waives its right to appraisal where (1) the parties reached

an impasse; (2) there was unreasonable delay between the “point of impasse” and the insured’s

demand for appraisal; and (3) the insurer shows it has been prejudiced by such delay. 53

“[W]aiver requires intent, either the intentional relinquishment of a known right or intentional

conduct inconsistent with claiming that right.”54

                               iii. Legal Analysis

         Plaintiff claims the parties’ impasse occurred after mediation was unsuccessful on

September 5, 2019, and that Plaintiff invoked appraisal within a reasonable time on September 9,

2019.55 Plaintiff argues she has not waived her right to appraisal because she has not

unreasonably delayed her appraisal invocation and Defendant Allstate has not been prejudiced.56

In response, Defendant Allstate appears to argue that the parties reached an impasse in the initial

state suit after Plaintiff failed to appear for the first mediation and agreed to re-file her claims

individually sometime in Fall 2017.57 Defendant Allstate argues Plaintiff waived her right to



51
   Blum’s Furniture Co. v. Certain Underwriters at Lloyds London, 459 F. App’x 366, 369 (5th Cir. 2012) (citing In
re Universal Underwriters of Texas Ins. Co., 345 S.W.3d 404, 412 (Tex. 2011)).
52
   In re Universal Underwriters of Texas Ins. Co., 345 S.W.3d at 412 (citing In re Allstate Cnty. Mut. Ins. Co., 85
S.W.3d 193, 196 (Tex. 2002)).
53
   Id. at 407–412.
54
   Id. at 407 (citing In re Gen. Elec. Capital Corp., 203 S.W.3d 314, 316 (Tex. 2006)).
55
   Dkt. No. 14 p. 1, ¶ 1.
56
   Dkt. No. 14.
57
   Dkt. No. 18 p. 1, ¶¶ 1–2. Defendant Allstate does not specifically state that it believes the impasse to have begun
after Plaintiff failed to participate in the first mediation, but instead bases its arguments of unreasonable delay and
prejudice on Plaintiff’s failure to invoke appraisal between Fall 2017 and September 2019. Dkt. No. 18 p. 4, ¶ 10.
Thus, the Court assumes that Defendant Allstate is alleging the impasse date to have begun when Plaintiff agreed to
end her involvement in the original state court case and re-file her suit individually. Moreover, Defendant Allstate

8 / 15
appraisal because Plaintiff’s demand was not made within a reasonable time and because

Defendant Allstate would be prejudiced if the Court permitted appraisal.58 The Court finds

Plaintiff did not waive her right to appraisal.

                                         1. Impasse

         Parties reach an impasse when there is “a mutual understanding that neither will negotiate

further” and the parties are aware of the futility of further negotiations. 59 Disagreement over

amount of loss does not constitute an impasse.60 Further, “[o]ngoing negotiations, even when the

parties disagree, do not trigger a party’s obligation to demand appraisal.”61

         Plaintiff argues that the parties reached an impasse after mediation was unsuccessful on

September 5, 2019, and that Plaintiff invoked appraisal within a reasonable time on September 9,

2019.62 Defendant Allstate does not explicitly argue that an impasse existed or identify a date on

which the parties reached an impasse. To the extent Defendant Allstate argues that an impasse

began after Plaintiff agreed to re-file her suit individually approximately two years ago in a

different case,63 the Court finds this does not amount to a mutual understanding or awareness of

the futility of further negotiations.

         According to Defendant Allstate, after the parties’ state suit mediation was cancelled,

Plaintiff agreed to re-file her suit individually but made no other indication that negotiations

between the parties would end.64 Waiver of a right to appraisal requires the opposite intent –

intent to relinquish a known right– not intent to continue pursuing that right in an individual


does not state the date on which the parties first intended to mediate, or the date Plaintiff agreed to re-file her claim
individually. Plaintiff does not address these allegations.
58
   Dkt. No. 18.
59
   In re Universal Underwriters of Texas Ins. Co., 345 S.W.3d at 409–10.
60
   Id. at 408.
61
   Id.
62
   Dkt. No. 14 p. 1, ¶ 1.
63
   Dkt. No. 29 p. 3, ¶ 4.
64
   Dkt. No. 18 p. 1, ¶ 1.

9 / 15
lawsuit.65 Defendant also states that Plaintiff now invokes appraisal after “two unfruitful

mediation[s].”66 The Court is unsure as to which mediations Defendant Allstate is referring to.

Defendant Allstate indicates that the parties scheduled a mediation sometime in Fall 2017 which

was subsequently cancelled.67 Defendant Allstate and Plaintiff then each indicate that the parties

mediated on September 5, 2019.68 Thus, from the Court’s perspective, the parties have only

actually mediated once.69 The parties did not participate in two unfruitful mediations. This

distinction is important in determining whether the parties reached an impasse. When Plaintiff

agreed to non-suit and refile her claim individually in Fall 2017, the parties had yet to engage in

any negotiations at all. Defendant Allstate could not possibly have believed negotiations to be

futile – they had yet to even occur. Moreover, while Plaintiff may have recognized that she was

not a proper intervenor in the original state suit, the parties’ negotiations did not become futile.

Rather, an entirely new case, and by extension, a new opportunity for negotiations, commenced

with the filing of the instant suit.70

          To the extent Defendant Allstate argues that the sheer passage of time between Plaintiff’s

agreement to re-file individually in Fall 2017 and her actual refiling in April 2019 constituted “a

mutual understanding that neither will negotiate further” thus creating an impasse, the Court

again disagrees. The Fifth Circuit has held that many factors can suggest the continued

possibility of fruitful negotiations and that “the mere passage of time can suggest that new


65
   In re Universal Underwriters of Texas Ins. Co. at 407 (citing In re Gen. Elec. Capital Corp., 203 S.W.3d 314, 316
(Tex. 2006)).
66
   Dkt. No. 18 p. 3, ¶ 9.
67
   Id. at p. 1, ¶ 1.
68
   Id.; Dkt. No. 14 p. 1, ¶ 2.
69
   Plaintiff corrects Defendant Allstate’s mischaracterization of the facts in its reply to Defendant Allstate’s
response, stating: “the parties reached an impasse following mediation for the first time in September. Allstate calls
this the “second” mediation, but to be clear, there has only been one mediation.” Dkt. No. 20 p. 2, ¶ 5.
70
    The Court notes that Defendant Allstate failed to raise such an argument in the parties’ joint discovery/case
management plan or the initial pretrial and scheduling conference when the issue of appraisal was addressed. Dkt.
No. 9; Minute Entry dated June 18, 2019.

10 / 15
negotiations should be had.”71 Defendant Allstate’s participation in the September 5, 2019

mediation further evidences the possibility, rather than futility, of further negotiations.

          Plaintiff identifies September 5, 2019 as the date of impasse,72 while Defendant Allstate

has not identified any date that could constitute an impasse. The Court concludes that an impasse

did in fact begin after the parties negotiated and reached a mutual understanding that further

negotiations would be futile on September 5, 2019.73 Thus, the Court will now consider whether

Plaintiff’s invocation of appraisal on September 9, 2019 constituted unreasonable delay and

whether this delay prejudiced Defendant Allstate.

                                        2. Unreasonable Delay

          As noted above, the Court finds the parties reached an impasse on September 5, 2019.

Plaintiff asserts she invoked appraisal without unreasonable delay four days later on September

9, 2019.74 Defendant Allstate’s argument that Plaintiff has unreasonably delayed appears to be

based on the passage of time between the litigation in Fall 2017 and the instant case filed in April

2019.75 Defendant Allstate argues Plaintiff unreasonably delayed by invoking appraisal

following “twenty-five (25) months of litigation, extensive written discovery, a mandamus

proceeding in State Court, an expert re-inspection, an expert review of Plaintiff’s attorney’s fees,

and two unfruitful mediation[s].”76 Defendant Allstate further argues that, “waiting over two

years after Plaintiff filed their original law suit, twenty-five (25) months of litigation, more than
71
   See Raven Servs. Corp. v. N.L.R.B., 315 F.3d 499, 506 (5th Cir. 2002) (emphasis added) (holding that after
changes in economic circumstances suggested negotiations may be more fruitful, an impasse did not exist despite
two years passing).
72
   Dkt. No. 14 p. 1, ¶ 1.
73
   Plaintiff indicates in its motion to compel that “settlement discussions. . .broke down when the parties began
negotiating for the first time at mediation on September 5, 2019.” Dkt. No. 14 p. 4, ¶ 12.
74
   Dkt. No. 14.
75
   Defendant Allstate conflates its arguments regarding unreasonable delay and prejudice. The Court will consider
the arguments as applied to each individual factor.
76
   Dkt. No. 18 p. 3, ¶ 9. As the Court notes above, the Court is unsure as to which mediations Defendant Allstate is
referring to. Defendant Allstate indicates that the parties scheduled a mediation sometime in Fall 2017 which was
subsequently cancelled. Defendant Allstate and Plaintiff then each indicate that the parties mediated on September 5,
2019. Thus, from the Court’s perspective, the parties have only mediated once.

11 / 15
3 years after the date of loss . . . constitutes an unreasonable delay.”77 The Court finds Plaintiff

did not unreasonably delay in invoking her right to appraisal.

          Waiver of appraisal is measured from the time that the right to invoke appraisal arose—

the time of disagreement or impasse—not the time notice of suit or a Texas Insurance Code

claim is received.78 Courts measure delay from the point of impasse by examining the parties’

conduct and surrounding circumstances.79 Such measure goes beyond “the amount of time

involved in seeking appraisal.”80

          As noted above, the Court concludes the parties reached an impasse on September 5,

2019. Whether Plaintiff unreasonably delayed waiving the right to appraisal is measured from

the time of disagreement or impasse, not the time notice of suit or a Texas Insurance Code claim

is received.81 Defendant Allstate’s argument that the passage of time between the parties’ initial

dealings in 2017 and the parties’ instant dealings in 2019 constitutes unreasonable delay is

unpersuasive given that no impasse existed during this time frame. Plaintiff invoked her right to

appraisal four days after the parties reached an impasse.82 Thus, Plaintiff did not unreasonably

delay in demanding appraisal from the point of impasse.

                                       3. Prejudice

          Plaintiff argues that because there was no unreasonable delay, there can be no

prejudice.83 Plaintiff further argues that even if unreasonable delay exists, no prejudice exists

because “[t]he parties have not conducted any depositions . . . [and] have exchanged only



77
   Id. at p. 4, ¶ 10.
78
   Sanchez v. Prop. & Cas., Ins. Co. of Hartford, No. CIV. A. H-09-1736, 2010 WL 413687, at *8 (S.D. Tex. Jan. 27,
2010).
79
   In re Universal Underwriters of Texas Ins. Co., 345 S.W.3d at 408.
80
   Id.
81
   See Sanchez, 2010 WL 413687, at *8.
82
   Dkt. No. 14 p. 1, ¶ 2.
83
   Id. at 4–5, ¶ 12.

12 / 15
minimal written discovery.”84 In response, Defendant Allstate argues “[t]he passage of time and

potential deterioration of the property prejudices Allstate’s ability and the appraiser’s ability to

determine to what extent . . . damage to the property might be attributable to the May 31, 2016

storm, what changes have occurred in the interim and arguably, exacerbated by the costs of

repairs, if any.”85 The Court finds Defendant Allstate has not shown it would be prejudiced by

appraisal.

          A party must show that it has been prejudiced by unreasonable delay; mere delay is not

enough to find waiver of appraisal.86 No waiver of an insured’s right to appraisal exists in the

absence of a showing of prejudice to the insurer.87 As observed by the Texas Supreme Court, “it

is difficult to see how prejudice could ever be shown when the policy . . . gives both sides the

same opportunity to demand appraisal.”88 Moreover, “if a party senses that an impasse has been

reached, it can avoid prejudice by demanding an appraisal itself.”89

          While the Court sympathizes with Defendant Allstate’s investment of time, money, and

energy in this case, Defendant Allstate cannot establish prejudice by unreasonable delay where

unreasonable delay did not occur. Further, even if unreasonable delay had occurred, Defendant

Allstate fails to otherwise prove prejudice. The appraisal provision at issue provides Plaintiff and

Defendant Allstate the opportunity to request appraisal.90 The parties recently mediated for the

first time on September 5, 201991 and Defendant Allstate was aware the parties might disagree as

to the value of Plaintiff’s claim. Defendant Allstate equally had an opportunity to invoke its right

84
   Id. at p. 5, ¶ 13.
85
   Dkt. No. 18 p. 4, ¶ 10.
86
   See Dike v. Valley Forge Ins. Co., 797 F. Supp. 2d 777, 784 (S.D. Tex. 2011) (citing In re Universal Underwriters
of Tex. Ins. Co., 345 S.W.3d at 411).
87
   See In re Universal Underwriters of Tex. Ins. Co., 345 S.W.3d at 411–12 (collecting cases).
88
   Id. at 412.
89
   Id.
90
   Dkt. No. 14-2 p. 35, ¶ 7 (“If you and we fail to agree on the amount of loss, either party can make written demand
for an appraisal . . . ”).
91
   Dkt. No. 18 p. 2, ¶ 4.

13 / 15
to appraisal and to avoid any putative prejudice by demanding appraisal earlier in the case or

even in the prior state case.92 Additionally, Defendant Allstate offers nothing more than stating it

has expended time and effort in litigation as evidence of prejudice. This is simply insufficient to

establish prejudice. Therefore, appraisal would not prejudice Defendant Allstate and Defendant

Allstate fails to show otherwise. As such, the Court finds Plaintiff did not waive her right to

appraisal and GRANTS Plaintiff’s motion to compel appraisal.93

          III.    CONCLUSION

          For the foregoing reasons, the Court DISMISSES WITHOUT PREJUDICE Defendant

Capmany. The Court GRANTS Defendant Allstate’s motion for leave94 and ORDERS

Defendant Allstate to file its amended answer by Monday, December 2, 2019. Finally, the Court

GRANTS Plaintiff’s motion to compel appraisal.95 Accordingly, the Court ORDERS the parties

to conduct appraisal according to the terms of the policy.

          The Court notes that appraisal may resolve amount of loss disputes and breach of contract

claims.96 In light of appraisal likely resolving Plaintiffs’ breach of contract claim, the Court finds

abating this case pending the completion of the appraisal process serves the interests of the

parties, counsel, and the Court. Accordingly, the Court ABATES the case pending completion of

the appraisal process.




92
   See In re Universal Underwriters of Tex. Ins. Co., 345 S.W.3d at 412.
93
   Dkt. No. 14.
94
   Dkt. No. 15.
95
   Dkt. No. 14.
96
   In re Universal Underwriters of Texas Ins. Co., 345 S.W.3d at 406–07 (citing State Farm Lloyds v. Johnson, 290
S.W.3d 886, 888 (Tex. 2009)); In re Universal Underwriters of Texas Ins. Co., 345 S.W.3d at 12 (citing In re
Allstate Cnty. Mut. Ins. Co., 85 S.W.3d at 196) (“‘[T]he parties . . . agreed in the contracts’ appraisal clause to the
method by which to determine whether a breach has occurred,’ and, if the appraisal determined that the full value
was what the insurer offered, there would be no breach of contract.”).

14 / 15
           In turn, the Court CANCELS the parties’ remaining deadlines97 and ORDERS the

parties to file an advisory updating the Court on January 31, 2020 whether the appraisal process

is complete.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 21st day of November, 2019.



                                                   ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




97
     See Dkt. No. 10.

15 / 15
